t c memo united_states tax_court leonard ray blanton and betty blanton petitioners v commissioner of internal revenue respondent docket no filed date d bruce shine and donald f mason jr for petitioners robert j misey jr and john lancaster for respondent memorandum findings_of_fact and opinion parr judge respondent determined a dollar_figure deficiency in petitioners' joint federal_income_tax for and a dollar_figure addition_to_tax for fraud pursuant to sec_6653 b all section references are to the internal_revenue_code in continued after concessions the issues for decision are whether income petitioner reported as a sale of a partnership_interest was really ordinary_income in the form of a dollar_figure finder's fee paid to petitioner for using his influence to assist a constituent in procuring a construction loan we hold it was whether petitioner is liable for the sec_6653 fraud addition_to_tax for we hold he is findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and accompanying exhibits are incorporated into our findings by this reference petitioners resided in adamsville tennessee at the time of filing their petition in this case hereinafter the term petitioner refers to leonard ray blanton continued effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated on brief respondent concedes that betty blanton qualifie sec_2 as an innocent spouse and therefore she is not liable for any deficiency for we note that in 94_tc_491 blanton i we granted partial summary_judgment to respondent in the instant case holding that petitioner is collaterally estopped from denying that in he received income of dollar_figure from liquor license sales in violation of the hobbs act u s c sec accordingly we need only address whether petitioner received and erroneously reported the dollar_figure loan finder's fee for the taxable_year in issue background for the taxable_year petitioners timely filed a joint federal_income_tax return form_1040 showing total income of dollar_figure on date petitioners filed an amended federal_income_tax return form 1040x showing an additional dollar_figure received as the gross sale price for an interest in an oil_and_gas partnership after other adjustments petitioners' income increased by dollar_figure therefrom on date respondent issued a notice_of_deficiency to petitioners which recharacterized the dollar_figure as ordinary_income respondent claims that the dollar_figure is actually the sum of a dollar_figure finder's fee petitioner received for assisting a constituent in procuring a construction loan and a dollar_figure fee for assisting the same constituent in procuring a liquor license respondent also asserted an addition_to_tax for fraud petitioner from date through date petitioner was the governor of the state of tennessee prior to being elected governor he served as a member of the tennessee legislature and the u s house of representatives for the taxable_year in issue petitioner was married to betty blanton mrs blanton sometime after date petitioner and mrs blanton were divorced petitioner herein was the defendant in the criminal case of united_states of america v leonard ray blanton et al crim no m d tenn which was docketed in the u s district_court for the middle district of tennessee in date a federal grand jury in the middle district of tennessee returned an 11-count4 indictment against petitioner his assistant clyde edward hood jr and a third defendant for conspiracy mail fraud and violation of the hobbs act u s c sec petitioner was found guilty on all counts and was sentenced to a concurrent 3-year prison term and fined dollar_figure thereafter the supreme court decided 483_us_350 wherein it held that mail fraud prohibits only schemes intended to deprive victims of property such as money and not schemes intended to deprive victims of intangible rights such as the right to honest government based the grand jury originally returned a 13-count indictment against petitioner the last two counts which charged petitioner alone with income_tax evasion and filing a false tax_return were severed from the other counts and were subsequently dismissed see blanton i supra pincite more specifically petitioner was indicted for unlawfully willfully and knowingly obstructing delaying and affecting interstate commerce by extorting dollar_figure from jack ham ham a constituent representing percent of the profits of a retail liquor store which ham agreed to pay petitioner in return for petitioner's assistance in procuring the liquor license for a complete discussion of this issue see blanton i on that decision petitioner moved to have his conviction set_aside in date the u s district_court for the middle district of tennessee issued a memorandum opinion in which it applied the mcnally decision retroactively and held that petitioner was entitled to have his mail fraud and conspiracy to commit mail fraud convictions dismissed the district_court however left petitioner's conviction for violating the hobbs act and conspiracy to violate the hobbs act undisturbed petitioner's outstanding oil_and_gas partnership loans in early petitioner called ed nelson nelson the president of commerce union bank commerce bank or the bank to discuss the possibility of financing an oil_and_gas limited_partnership_interest south texas drilling or the oil partnership on date commerce bank lent petitioner dollar_figure to finance his acquisition of a 4-percent interest in the oil partnership with the partnership_interest as collateral on date after oil was discovered commerce bank made petitioner a second loan of dollar_figure for the completion of the wells in the wells produced in excess of barrels a day but soon thereafter production rapidly declined to only to barrels a day because the formation was not sufficiently permeable to let the oil flow through in petitioner's share of the oil partnership as listed on his schedule_k-1 lost dollar_figure that year interest accrued on the dollar_figure bank loan of dollar_figure and petitioner paid dollar_figure on the dollar_figure bank loan dollar_figure of interest accrued and petitioner paid dollar_figure in during an audit of petitioner's and returns petitioner told internal_revenue_service irs agent terry mcgehee agent mcgehee that the oil well was dry and that he thought he was going to lose his whole investment in petitioner's share of the oil partnership as listed on his k-1 earned only dollar_figure that year interest accrued on the dollar_figure bank loan of dollar_figure and on the dollar_figure bank loan of dollar_figure from through petitioner had difficulty repaying the bank loans because the income from the oil wells dollar_figure to dollar_figure a month was insufficient to service petitioner's debts in and the checks did not even cover interest and as a result petitioner's bank debt grew jack ham7 in the 1970's jack ham was in the construction business he became acquainted with petitioner through his construction work and was a major contributor to petitioner's gubernatorial jack ham died before trial campaign prior to the election petitioner met with him and asked for his political support in the upcoming campaign jack ham told petitioner that he could count on his vote thereafter he donated dollar_figure to petitioner's campaign petitioner discovered that in addition to contributing the dollar_figure jack ham and approximately other constituents had co-signed a note for dollar_figure which went to petitioner's campaign moreover jack ham personally lent the campaign dollar_figure after petitioner's inauguration jack ham visited petitioner in his office at the state capitol building the capitol and the governor's mansion james bertram ham james bertram ham bert ham is the nephew of jack ham collectively the hams during the year in issue bert ham was in the construction business he and a partner owned redi-built products inc redi-built a general contractor that built primary and multifamily housing bert ham was redi-built's president clyde edward hood jr when petitioner ran for governor clyde edward hood jr hood was his finance chairman for the state of tennessee and after his election hood served as petitioner's assistant petitioner and hood not only were comrades but hood was like a clyde edward hood jr died before trial son to petitioner hood and the hams were the three participants in a state-sponsored low-income_housing project in jackson tennessee known as the royal arms apartment project the royal arms or the project the royal arms apartment project in late the tennessee housing authority tha was going to provide permanent financing for construction of the royal arms the hams submitted a construction proposal for the project to the tha which was approved in the early part of accordingly redi-built would be the general contractor on the project although the tha provided the permanent financing for the project the hams had to provide their own construction financing of dollar_figure million during that time the banking industry nationwide was charging interest rates on loans of up to percent the state of tennessee however had set a restrictive cap on interest rates proscribing banks from making intrastate loans at an interest rate exceeding percent as a result tennessee banks were reluctant to make intrastate loans pincite percent knowing that they could go out of state and charge rates as high as percent given the industry climate the hams found it difficult to obtain the necessary construction financing jack ham to no avail even offered to pay a man at merrill lynch a dollar_figure finder's fee if he could help the hams obtain a construction loan although commerce bank made construction loans jack ham did not think it would lend him money because of some problems with the bank in earlier years after being turned down for a loan by various banks jack ham discussed his predicament with hood who suggested that he speak with petitioner about the matter thereafter he and hood met with petitioner and offered him a finder's fee if he could assist jack ham in procuring the dollar_figure million construction loan for the royal arms project sometime thereafter the hams and hood met at the capitol to discuss the construction loan's progress during that meeting hood telephoned petitioner regarding the lack of results the hams had in getting the construction loan petitioner understanding that time was of the essence said that he would call nelson at commerce bank to discuss the matter petitioner concedes that he indeed spoke with nelson regarding the construction loan for jack ham during the conversation nelson told petitioner to have jack ham call the bank's construction lending department after speaking with petitioner nelson contacted chris mcdonald mcdonald who was in charge of construction lending for the bank nelson told mcdonald about the conversation he had with petitioner and asked mcdonald if he wanted to make a construction loan mcdonald replied affirmatively whereby nelson responded if it is a good loan and you would like to make it make it shortly thereafter jack ham telephoned nelson who referred him to mcdonald in late date commerce bank approved the construction loan for petitioner's assistance in procuring the loan jack ham believed he owed a finder's fee when later interviewed by respondent's agents petitioner denied having played any role in helping jack ham and his associates obtain the dollar_figure million in financing for the royal arms project the oil partnership sale scheme before petitioner left office in january of he needed to pay off his oil partnership debt at commerce bank because he and mrs blanton wanted to buy a house in nashville they did not have enough money for a downpayment and petitioner knew that in order to sign a note for the entire purchase_price of a house he would have to lower his liabilities sometime in the fall or winter of petitioner contacted jack ham who owed him money for the liquor license and the construction loan finder's fee petitioner told him that he could have the oil partnership_interest if he paid off approximately dollar_figure in debt that petitioner owed commerce bank jack ham agreed jack ham had previously invested in oil wells as he indicated however during a deposition taken before petitioner's criminal trial he did not investigate the oil partnership as he would have investigated a regular investment because he did not consider it an investment rather he purchased the interest for one reason and that was to clear his debt with petitioner he never asked petitioner the value of the oil partnership_interest however he thought it to be worthless because south texas drilling had no intention of improving its operations and there had been no checks coming in on the wells for quite some time in late petitioner again called nelson at commerce bank and told him that he wanted to pay off his bank debt because the interest was eating him alive petitioner indicated that he had found someone to purchase his interest in the oil partnership nelson was pleased because the cash-flow from the oil wells was not sufficient to service the debt and therefore the bank was concerned about the loan's stability on date jack ham met with james d harris harris a commercial loan officer and vice president at commerce bank jack ham told harris that he and petitioner were close friends that he owed petitioner some favors and that he along with some other friends of petitioner wanted to see petitioner's debt at the bank cleared up before petitioner left office jack ham who knew the debt was around dollar_figure told harris that he and redi-built his nephew's company would like to pay off the total obligation and that they would be ready to go through with the transaction on date jack ham agreed to pay both principal plus accrued interest which on date would total dollar_figure henry hooker hooker an attorney who also was a limited_partner in south texas drilling was responsible for preparing two separate assignments of partnership_interest one from petitioner to jack ham and the other from petitioner to redi- built for purchase prices of dollar_figure and dollar_figure respectively the dollar_figure total purchase_price was paid with two checks each made payable to commerce bank for the above stated amounts pursuant to the transfer jack ham and bert ham received an interest of dollar_figure percent and dollar_figure percent respectively of petitioner' sec_2 percent interest in south texas drilling upon receiving the two checks commerce bank used the funds to retire petitioner's outstanding oil partnership debt on date jack ham assigned his interest in south texas drilling to bert ham for dollar_figure jack ham had previously told harris that he would resell the oil partnership_interest to bert ham prior to the end of the year at a loss for tax purposes petitioners failed to report the receipt of the dollar_figure in on their original form_1040 on date petitioners filed an amended federal_income_tax return form 1040x reporting the dollar_figure as the gross_sales price received on disposition of the interest in south texas drilling opinion issue whether income petitioner reported as a sale of a partnership_interest was really ordinary_income in the form of a dollar_figure finder's fee paid to petitioner for using his influence to assist jack ham in procuring a construction loan respondent determined that petitioners received income in of dollar_figure consisting of a dollar_figure finder's fee for assisting jack ham in procuring a construction loan and a dollar_figure fee for assisting jack ham in procuring a liquor license petitioner asserts that he never had any agreement with nor did he receive any fees from the hams during the taxable_year in issue petitioner admits that he received dollar_figure in but asserts that such income was from the sale of his partnership_interest in south texas drilling petitioner concedes that although the transaction was inadvertently omitted from his original joint federal_income_tax return the sale was properly reported on a timely filed amended_return based on the entire record and for the reasons discussed herein we find that jack ham paid petitioner a dollar_figure finder's fee for petitioner's assistance in procuring a dollar_figure million construction loan for the hams gross_income includes all income from whatever source derived sec_61 the supreme court has consistently held that sec_61 subjects to taxation all accessions to wealth that are clearly realized over which a taxpayer has complete dominion and control unless specifically excluded by statute 348_us_426 moreover the elimination of a taxpayer's debt in whole or in part may result in an accession to wealth sec_1_61-12 income_tax regs respondent introduced the following evidence that petitioner received a dollar_figure finder's fee from jack ham during a deposition taken before petitioner's criminal trial jack ham testified that he owed petitioner a finder's fee because petitioner helped him obtain a dollar_figure million construction loan moreover bert ham testified at trial of this case that he and hood both knew that jack ham owed petitioner a finder's fee in fact sometime prior to date the hams met with hood at the capitol in order to discuss the progress of the construction loan during that meeting hood telephoned petitioner about the loan who indicated that he would call nelson the president of commerce bank regarding the matter furthermore petitioner conceded at trial that he indeed contacted nelson in an effort to help the hams get financing shortly after speaking with nelson the hams received the dollar_figure million loan bert ham further testified that on date he gave commerce bank a check for dollar_figure on behalf of his uncle as reimbursement for the finder's fee that jack ham owed petitioner finally nelson the bank's president testified that the dollar_figure payment was used to partially extinguish the oil partnership debt that petitioner had outstanding with the bank seeking to rebut respondent's evidence petitioner contends that although he called commerce bank he did not indicate to nelson that he had a personal financial interest in the loan's being approved nor did the bank deviate from its policies in extending credit to ham even if true these facts do not negate a finding that petitioner received a dollar_figure finder's fee it is irrelevant whether petitioner in fact influenced the bank's decision to extend credit to the hams what is relevant is jack ham's perception of the events that led up to the bank's approval of the loan and his own obligation to pay because of the hams' difficulty with commerce bank in the past jack ham was convinced that the bank approved the loan solely because of petitioner's assistance to support his contention that he and jack ham never had an agreement petitioner points to the lack of anything in writing evidencing indebtedness between petitioner and ham relating to a finder's fee although the dollar_figure debt might have been unenforceable had jack ham refused to pay it he did in fact pay it jack ham clearly compensated petitioner for his efforts when through his nephew he paid commerce bank dollar_figure to partially extinguish petitioner's outstanding debt moreover at trial bert ham testified that he paid petitioner the big_number as a finder's fee on behalf of his uncle who owed petitioner the money we hold that petitioner received a dollar_figure finder's fee in issue whether petitioner is liable for the sec_6653 fraud addition_to_tax under sec_6653 respondent has the burden of proving by clear_and_convincing evidence that there is an underpayment_of_tax and that some part of the underpayment was due to fraud see sec_7454 rule b respondent must show that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 80_tc_1111 in the instant case petitioner has already been collaterally estopped from denying that he received dollar_figure from jack ham in violation of the hobbs act moreover as discussed supra pp we found that petitioner received a dollar_figure finder's fee in from jack ham for assisting him in procuring the dollar_figure million construction loan through commerce bank finally petitioner's amended_return admits receipt of the dollar_figure that resulted in the underpayment accordingly pursuant to sec_6653 respondent has proven that an underpayment_of_tax exists for the year in issue we now must decide whether petitioner intended to conceal mislead or otherwise prevent the collection of such taxes rowlee v commissioner supra pincite and cases cited therein the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available rowlee v commissioner supra the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 the intent to conceal or mislead may be inferred from a pattern of conduct see 317_us_492 over the years this court has developed a nonexclusive list of the various kinds of circumstantial evidence that may support a finding of fraud see 99_tc_202 citing 796_f2d_303 9th cir affg t c memo purposefully engaging in sham transactions with the intent to disguise ordinary_income as capital_gains is strong evidence of fraud see 959_f2d_630 6th cir affg tcmemo_1990_608 based on collateral_estoppel petitioner's receipt of the dollar_figure was not for the sale of the oil partnership_interest instead when jack ham paid commerce bank dollar_figure in satisfaction of petitioner's outstanding debt at the bank and subsequently acquired petitioner's interest in the oil partnership this amount was paid_by ham and understood by petitioner to be in satisfaction of an obligation to pay petitioner percent of the profits from ham's liquor store and for no other purpose see 94_tc_491 the same is true with respect to the dollar_figure finder's fee ie it was not paid for the partnership_interest petitioner and jack ham with the assistance of hood initiated detailed transactions with commerce bank to ensure that the sham sale appeared bona_fide despite the oil partnership's lack of value it is clear that petitioner's interest in the oil partnership was worthless or nearly so both jack and bert ham believed that it had no value in fact after acquiring the as discussed supra note petitioner is collaterally estopped from denying that in he received income of dollar_figure from liquor license sales in violation of the hobbs act interest from petitioner jack ham sold it to his nephew for dollar_figure and claimed a loss for tax purposes at trial harris a commercial loan officer at commerce bank testified that after considering petitioner's interest_expense he thought petitioner's oil partnership_interest was worth a negative_amount hooker who was a limited_partner himself testified that he thought the price petitioner received was high in relation to the value moreover all the original investors in the oil partnership lost money because the oil production drastically dropped and investors could not find buyers to whom they could sell their interests finally petitioner admitted to irs agent mcgehee that he thought he would lose his entire investment because the well was dry thus by structuring a transaction where he would receive dollar_figure for an oil partnership_interest that was worth little or nothing petitioner purposefully intended to conceal his receipt of the kickbacks we note that petitioner's education and sophistication are also relevant to the determination of fraud see blunt v commissioner tcmemo_1966_280 fraud addition imposed on former mayor whose activity in business and civic affairs gave him the requisite sophistication to commit fraud see also 175_f2d_500 2d cir affg 7_tc_245 petitioner was a career politician during his career he held office as a state legislator and u s congressman winning eleven of thirteen campaigns for office his political career culminated in his election to the highest political office in the state as governor petitioner was responsible for running the state and supervising big_number employees petitioner cannot claim ignorance with respect to the value of the oil partnership petitioner was a sophisticated investor who knew and even admitted that he made a bad investment finally the following factors are indicative of petitioner's fraudulent intent petitioner's substantial_understatement of income coupled with circumstances showing an intent to conceal see 348_us_121 petitioner's involvement in illegal activities and his attempts to conceal those illegal activities see bradford v commissioner supra petitioner's act of filing false documents and failing to comply with known reporting requirements see 79_tc_995 affd 748_f2d_331 6th cir and petitioner's making false and misleading statements to respondent's agents see 75_tc_1 in light of the foregoing we find that respondent has proven by clear_and_convincing evidence that petitioner engaged in conduct intended to conceal mislead or otherwise prevent the collection of his taxes petitioner fraudulently reported the disposition of his interest in south texas drilling as a sale in order to disguise the dollar_figure of ordinary_income receiveddollar_figure to reflect the foregoing decision will be entered for respondent based on our finding that petitioner fraudulently underreported his income for respondent is not barred by the sec_6501 limitations_period from assessing a deficiency against petitioner for the taxable_year in issue
